Exhibit 99.3 DUPONT STATE BANK As of September 30, 2012 (Unaudited) and December 31, 2011 and Nine Months Ended September 30, 2012 and 2011 (Unaudited) Contents Condensed Balance Sheets 2 Condensed Statements of Income 3 Condensed Statements of Comprehensive Income 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 1 DUPONT STATE BANK Condensed Balance Sheets September 30, 2012 December 31, 2011 (Unaudited) (In Thousands, Except Share Amounts) Assets Cash and due from banks $ $ Federal funds sold Cash and cash equivalents Investment securities available for sale Loans Allowance for loan losses ) Net loans Premises and equipment, net Real estate, held for sale Federal Home Loan Bank stock Interest receivable Other assets Total assets $ $ Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Interest payable 63 Other liabilities Total liabilities Commitments and Contingencies Stockholders’ Equity Common stock, $10 par value; authorized and issued 16,000 shares Additional paid in capital Retained earnings Accumulated other comprehensive income 89 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Financial Statements. 2 DUPONT STATE BANK Condensed Statements of Income (Unaudited) Nine Months Ended September 30, Interest Income Loans receivable $ $ Investment securities 89 Interest-earning deposits and other 19 30 Total interest income Interest Expense Deposits Borrowings 1 4 Total interest expense Net Interest Income Provision for loan losses - Net Interest Income After Provision for Loan Losses Other Income Service fees and charges Net realized gains on sale of available-for-sale securities - 64 Net gains on loan sales 65 37 Interchange fee income 80 69 Gain (loss) on premises, equipment and real estate held for sale ) ) Other income 28 28 Total other income Other Expenses Salaries and employee benefits Net occupancy and equipment expenses Data processing fees Advertising 18 25 Office supplies 16 22 Professional fees 59 Federal Deposit Insurance Bank assessment 29 Loan-related expenses 12 19 Other expenses Total other expenses Income Before Income Tax Income tax expense Net Income $ $ See Notes to Condensed Financial Statements. 3 DUPONT STATE BANK Condensed Statements of Comprehensive Income (Unaudited) Nine Months Ended September 30, (In Thousands) Net income $ $ Other comprehensive income, net of tax Unrealized gains on securities available for sale Unrealized holding gains arising during the period, net of tax expense of $7 and $39 14 76 Less:Reclassification adjustment for gains included in net income, net of tax expense of$21 - 43 14 33 Comprehensive income $ $ See Notes to Condensed Financial Statements. 4 DUPONT STATE BANK Condensed Statements of Cash Flows (Unaudited) Nine Months Ended September 30, (In Thousands) Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Provision for loan losses - Depreciation and amortization Investment securities gains - ) Amortization of premiums and discounts on securities 38 9 Loss on premises, equipment and real estate held for sale 17 Net change in Interest receivable 67 ) Interest payable ) ) Other adjustments Net cash providedby operating activities Investing Activities Proceeds from sale of FHLB Stock - 19 Purchases of securities available for sale ) ) Proceeds from maturities of securities available for sale Proceeds from sales of securities available for sale - Net change in loans ) Purchases of premises and equipment ) ) Proceeds from sale of real estate acquired through foreclosure Net cash provided by (used in) in investing activities ) Financing Activities Net change in in deposits Repayment of Federal Home Loan Bank advances - ) Net cash providedby financing activities Net Change in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Additional Cash Flows and Supplementary Information Interest paid $ $ Transfers to real estate held for sale See Notes to Condensed Financial Statements. 5 DUPONT STATE BANK NOTES TO CONDENSED FINANCIAL STATEMENTS Dupont State Bank (“Bank”) is a wholly-owned subsidiary of Citizens Union Bancorp of Shelbyville, Inc. (“Company”), a bank holding company whose principal activity is the ownership and management of its wholly-owned subsidiaries, including Dupont State Bank, Citizens Union Bank, First Farmers Bank and Trust, and BUC Investments.The Bank is primarily engaged in providing a full range of banking and financial services to individual and corporate customers in Jackson, Jefferson and Jennings counties in Indiana.The Bank is subject to competition from other financial institutions.The Bank is subject to the regulation of certain federal and state agencies and undergoes periodic examinations by those regulatory authorities.The Bank’s primary deposit products are checking, savings and term certificate accounts and its primary lending products are residential mortgage, commercial, and installment loans.Substantially all loans are secured by specific items of collateral including business assets, consumer assets, and real estate.Commercial loans are expected to be repaid from cash flow from operations of businesses.Real estate loans are secured by both residential and commercial real estate. In the fourth quarter of 2011, the Company announced that it had entered into an agreement to sell the Bank to River Valley Bancorp (“River Valley”).At the effective time of the merger, River Valley will pay the Company $5,700,000 (the “Merger Consideration”) for its shares of the Bank.The transaction closed on November 9, 2012. NOTE 1: BASIS OF PRESENTATION The interim financial statements at September 30, 2012 and for the nine months ended September 30, 2012 and 2011 and the related footnote information are unaudited.Such unaudited interim financial statements have been prepared in accordance with U.S. GAAP.In the opinion of management, the accompanying unaudited financial statements contain all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation of the results of operations for the interim periods.The results of operations for the nine months ended September 30, 2012, are not necessarily indicative of the results that may be expected for the entire year or any other interim period 6 NOTE 2: DISCLOSURES ABOUT FAIR VALUE OF FINANCIAL INSTRUMENTS The Bank recognizes fair values in accordance with Financial Accounting Standards Codification (ASC) Topic 820. ASC Topic 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.ASC Topic 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The standard describes three levels of inputs that may be used to measure fair value: Level 1 Quoted prices in active markets for identical assets or liabilities Level 2 Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities Level 3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities Following is a description of the valuation methodologies used for instruments measured at fair value on a recurring basis and recognized in the accompanying balance sheets, as well as the general classification of such instruments pursuant to the valuation hierarchy. Available-for-sale Securities Where quoted market prices are available in an active market, securities are classified within Level 1 of the valuation hierarchy.If quoted market prices are not available, then fair values are estimated by using quoted prices of securities with similar characteristics or independent asset pricing services and pricing models, the inputs of which are market-based or independently sourced market parameters, including, but not limited to, yield curves, interest rates, volatilities, prepayments, defaults, cumulative loss projections and cash flows.Such securities are classified in Level 2 of the valuation hierarchy.In certain cases where Level 1 or Level 2 inputs are not available, securities are classified within Level 3 of the hierarchy. The following tables present the fair value measurements of assets and liabilities recognized in the accompanying balance sheets measured at fair value on a recurring basis and the level within the ASC Topic 820 fair value hierarchy in which the fair value measurements fall at September 30, 2012 and December 31, 2011, respectively. Fair Value Measurements Using Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) (Unaudited; In Thousands) September 30, 2012 U.S. Treasury and government agency $ $ $ $
